Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election provisionally, without traverse, of claims 1-11 in the reply filed on October 05th, 2022 is acknowledged. Non-elected invention of Group II, claims 12-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-11 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 12/11/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “forming a barrier structure to form a through array contact region” as recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi (US 2016/0079164, hereinafter as Fuku ‘164) in view of Huang (US 2016/0379962, hereinafter as Huang ‘962).
Regarding Claim 1, Fuku ‘164 teaches a method for forming a 3D memory device, comprising: forming an array device semiconductor structure comprising: 
an alternating conductor/dielectric stack (Fig. 9, (WL/40); [0024]) disposed on a semiconductor layer (BG; [026]), and an array interconnect layer (73; [0061]) disposed on the alternating conductor/dielectric stack and including at least one first interconnect structure;
forming a peripheral device semiconductor structure comprising: at least one peripheral device (77; [0066]) disposed on a substrate (5; [0065]), and 
a peripheral interconnect layer (76; [0065]) disposed on the at least one peripheral device and including at least one second interconnect structure and at least one pad (122; [0112]), the at least one pad (122) being electrically connected with the at least one peripheral device through the at least one second interconnect structure (see para. [0112]) ; 
bonding the array interconnect layer to the peripheral interconnect layer (see Fig. 6; para. [0089]-[0091]), such that the at least one first interconnect structure (73) is joined with the at least one second interconnect structure (76); 
forming a pad opening see (Fig. 9).
Thus, Fuku ‘164 is shown to teach all the features of the claim with the exception of explicitly the limitation: “exposing a surface of the at least one pad”.
However, Huang ‘962 teaches forming a pad opening (or bond pad recess, Figs. 1-3A, (124a-c); [0028]) exposing a surface of the at least one pad (126a-c; [0028]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Fuku ‘164 by forming a pad opening for the purpose of providing an interconnect structure connected to the external connection electrode with more reliability (see para. [0026]) as suggested by Huang ‘962.

Regarding Claim 4, Fuku ‘164 teaches a method for forming a 3D memory device, comprising: forming an array device semiconductor structure comprising: 
an alternating conductor/dielectric stack (Fig. 1, (WL/40); [0024]) disposed on a semiconductor layer (BG; [026]), and an array interconnect layer (73; [0061]) disposed on the alternating conductor/dielectric stack and including at least one first interconnect structure and at least one pad (Fig. 1, (70); [0075]); Atty. Dkt. No. 4123.0520002- 39 – 
forming a peripheral device semiconductor structure comprising: at least one peripheral device (77; [0066]) disposed on a substrate (5; [0065]), and 
a peripheral interconnect layer (76; [0065]) disposed on the at least one peripheral device and including at least one second interconnect structure, the at least one pad (122) being electrically connected with the at least one peripheral device through the at least one second interconnect structure (see para. [0112]); 
bonding the array interconnect layer to the peripheral interconnect layer (see Fig. 6; para. [0089]-[0091]), such that the at least one first interconnect structure (73) is joined with the at least one second interconnect structure (76); and the at least one pad (70; [0075]) is electrically connected with the at least one peripheral device through the at least one of first interconnect structure and the at least one second interconnect structure (not shown);
forming a pad opening see (Fig. 1).
Thus, Fuku ‘164 is shown to teach all the features of the claim with the exception of explicitly the limitation: “exposing a surface of the at least one pad”.
However, Huang ‘962 teaches forming a pad opening (or bond pad recess, Figs. 1-3A, (124a-c); [0028]) exposing a surface of the at least one pad (126a-c; [0028]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Fuku ‘164 by forming a pad opening for the purpose of providing an interconnect structure connected to the external connection electrode with more reliability (see para. [0026]) as suggested by Huang ‘962.

    PNG
    media_image1.png
    464
    691
    media_image1.png
    Greyscale

Fig. 9 (Fuku ‘164)

Regarding Claim 2, Fuku ‘164 teaches before bonding the array interconnect layer to the peripheral interconnect layer (see Fig. 6), forming the at least one pad (122) in the peripheral interconnect layer and in contact with the at least one second interconnect structure (see Fig. 9; [0112]).  

Regarding Claims 3 and 6, Fuku ‘164 teaches after bonding (see Fig. 6; para. [0089]) the array interconnect layer to the peripheral interconnect layer, forming the pad opening penetrating the array device semiconductor structure and extending into the peripheral interconnect layer (see Fig. 9).
Huang ‘962 teaches expose a surface of the at least one pad (see Fig.3A).  

Regarding Claim 5, Huang ‘962 teaches before bonding the array interconnect layer to the peripheral interconnect layer (Fig. 3C), forming the at least one pad (314b; [0038]) in the array interconnect layer (340) and in contact with the at least one first interconnect structure (see Fig. 3C).  

Regarding Claim 7, Huang ‘962 teaches before bonding the array interconnect layer to the peripheral interconnect layer, forming a barrier structure (810; [0046]) to form a through array contact region in the array device semiconductor.  

Regarding Claim 8, Fuku ‘164 teaches after bonding (see Fig. 6; para. [0089]) the array interconnect layer to the peripheral interconnect layer, forming the pad opening (95; [0093]) penetrating the through array contact region and extending into the array interconnect layer (see para. [0075]).  

Regarding Claim 9, Fuku ‘164 teaches before bonding the array interconnect layer to the peripheral interconnect layer, forming a dielectric structure (Fig. 5, (20); [0036]) penetrating the alternating conductor/dielectric stack (WL/40).  

Regarding Claim 10, Fuku ‘164 teaches after bonding (see Fig. 6; para. [0089]) the array interconnect layer to the peripheral interconnect layer, forming the pad opening penetrating the dielectric structure region and extending into the array interconnect layer (see Fig. 9).  

Regarding Claim 11, Fuku ‘164 teaches the pad opening at a side edge of the alternating conductor/dielectric stack and close to a staircase structure region of the alternating conductor/dielectric stack (see Fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Zhang et al. (US 2017/0256558 A1)			
Toyama et al. (US 2017/0179152 A1)
Higashitani et al. (US 2013/0130468 A1)		
Yada et al. (US 9449983 B2)
Ding et al. (US 9305934 B1)		
	
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829